Court of Appeals
of the State of Georgia

                                                                ATLANTA, December 14, 2017

The Court of Appeals hereby passes the following order

A18D0195. RANDY EDWARDS v. STATE OF GEORGIA et al..


       Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

1764




                                        Court of Appeals of the State of Georgia
                                             Clerk's Office, Atlanta, December 14, 2017.

                                             I certify that the above is a true extract from the minutes
                                        of the Court of Appeals of Georgia.

                                             Witness my signature and the seal of said court hereto
                                        affixed the day and year last above written.

                                                                           , Clerk.